                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION                                               FILED
                                                                                        Scott L. Poff, Clerk
                                                                                     United States District Court

                                                                                 By staylor at 4:16 pm, Mar 19, 2020

 SARAY DE LABRA, individually and as
 guardian and natural parent on Y.D. and A.D.,
 her minor children; and CHRISTIAN
 CASTRO, individually,

                Plaintiffs,                                CIVIL ACTION NO.: 5:19-cv-65

        v.

 EAST COAST ASPHALT, LLC; and JAMES
 EDWIN ROBERTS,

                Defendants.


                                           ORDER

       This matter is before the Court on the parties’ status reports, filed at the Honorable Lisa

Godbey Wood’s directive. Docs. 20, 21. Through their reports, the parties notified the Court

they were able to reach a settlement agreement in this case, pending probate court approval. Id.

Thus, the Court DIRECTS the parties to either file a stipulation of dismissal or a status report on

or before April 12, 2020.

       SO ORDERED, this 19th day of March, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
